Opinion by
Mjr. Chief Justice Stebbett,
Refusal of the court to direct a verdict for defendant, and thus withdraw the case from the jury, is the only error assigned. In view of the conflicting testimony, bearing on the questions of defendant’s negligence and the alleged contributory negligence of the deceased boy, this could not have been done without manifest usurpation of authority and invasion of the province of the jury. If the testimony relied on by the plaintiff was believed, there could be no doubt as to the gross negligence of the defendant, in recklessly running its car at a* dangerously high rate of speed without exercising any of the precautions necessary to warn the deceased and others on the public street of the danger to which they were exposed. On the other hand, the testimony on which defendant relied as tending to prove contributory negligence was of such a conflicting character that it had to be submitted to the jury for their consideration. In any view that can possibly be taken of the case, it involved questions of fact which were exclusivel}'- for the 'determination of the jury ; and to them they were fairly submitted in a clear and able charge, distinctly presenting all the issues of fact, and the law applicable thereto, in such a way that no complaint is made by either party.
Further elaboration is unnecessary. The case was well tried, and there is no error apparent on the record.
Judgment affirmed.